        Case 1:18-cr-00121-HSO-RPM Document 55 Filed 08/11/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA


 v.                                             Crim. No. 1:18cr121-HSO-RPM-1
                                                       Civil No. 1:21cv260-HSO

 AMBROSE DEJUAN NELSON


                       CERTIFICATE OF APPEALABILITY

      A final order adverse to the applicant having been filed in the captioned

habeas corpus case, in which the detention complained of arises out of a proceeding

pursuant to 28 U.S.C. § 2255, the Court, considering the record in this case and the

requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate

Procedure, and Rule 11(a) of the Rules Governing Section 2255 Proceedings for the

United States District Courts, hereby finds that:

      A Certificate of Appealability should not issue in this case.   Jurists of reason

could not conclude that the petition states a valid claim of the denial of a

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 485 (2000).




Date:    August 11, 2021                 s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE
